Case: 20-50793     Document: 00515602362         Page: 1     Date Filed: 10/14/2020




           United States Court of Appeals
                for the Fifth Circuit
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                          FILED
                                                                    October 14, 2020
                                  No. 20-50793                       Lyle W. Cayce
                                                                          Clerk

   Mi Familia Vota; Texas State Conference of the
   NAACP; Guadalupe Torres,

                                                           Plaintiffs—Appellants,

                                      versus

   Greg Abbott, Governor of the State of Texas; Ruth
   Hughs, Texas Secretary of State,

                                                        Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:20-CV-830


   Before Owen, Chief Judge, and Davis and Southwick, Circuit Judges.
   Priscilla R. Owen, Chief Judge:
         Mi Familia Vota, the Texas State Conference of the NAACP
   (NAACP), and Guadalupe Torres (collectively the Plaintiffs) appeal the
   dismissal of their claims challenging certain Texas voting procedures during
   the COVID-19 pandemic. We affirm the judgment of the district court in
   part, reverse the judgment with respect to the Voting Rights Act claim, and
   remand that claim.
Case: 20-50793         Document: 00515602362            Page: 2    Date Filed: 10/14/2020




                                         No. 20-50793


                                               I
          Texas officials have taken steps to mitigate the risks associated with
   the COVID-19 pandemic that voters may encounter. Among these are
   advisories from the Secretary of State 1 and an Executive Order issued by
   Texas Governor Greg Abbott. 2
          The Secretary of State’s office issued an advisory urging poll workers
   to wear face masks; recommending the use of signs to urge voters to wear
   face masks while at the polls; advising how to use markings or tape to
   facilitate social distancing; advising how to disinfect electronic voting
   equipment; suggesting that polling locations provide styluses or swabs or
   pencils with erasers or coffee stirrers for voters to use instead of touching
   electronic voting devices; and explaining that if a poll worker could not
   identify a masked voter, the worker could ask the voter to lower the mask
   briefly to facilitate identification. Other advice was offered concerning
   efforts that could and should be taken to mitigate exposure to and spread of
   COVID-19.
          In July 2020, Governor Abbott issued Executive Order GA-29. That
   order expressed his views that

                • “as Texas reopens in the midst of COVID-19, increased spread
                    is to be expected, and the key to controlling the spread and
                    keeping Texans safe is for all people to consistently follow good
                    hygiene and social-distancing practices,”
                • “due to recent substantial increases in COVID-19 positive
                    cases, and increases in the COVID-19 positivity rate and


          1
            See, e.g., Tex. Sec’y of State, Election Advisory No. 2020-19 (June 18, 2020);
   Tex. Sec’y of State, Election Advisory No. 2020-14 (Apr. 6, 2020).
          2
              Executive Order GA-29 (July 2, 2020).




                                               2
Case: 20-50793           Document: 00515602362           Page: 3   Date Filed: 10/14/2020




                                          No. 20-50793


                       hospitalizations resulting from COVID-19, further measures
                       are needed to achieve the least restrictive means for reducing
                       the growing spread of COVID-19, and to avoid a need for more
                       extreme measures,”
                    • “given the current status of COVD-19 in Texas, requiring the
                       use of face coverings is a targeted response that can combat the
                       threat to public health using the least restrictive means, and if
                       people follow this requirement, more extreme measures may
                       be avoided,” and
                    • “wearing a face covering is important not only to protect
                       oneself, but also to avoid unknowingly harming fellow Texans,
                       especially given that many people who go into public may have
                       COVID-19 without knowing it because they have no
                       symptoms.” 3
          That Executive Order, which went into effect July 3, 2020, provided:
          Every person in Texas shall wear a face covering over the nose
          and mouth when inside a commercial entity or other building
          or space open to the public, or when in an outdoor public space,
          wherever it is not feasible to maintain six feet of social
          distancing from another person not in the same household. 4
          Failure to wear a mask under these conditions is punishable by a fine,
   but there are eleven enumerated exceptions or exemptions, including
   children younger than ten, those with medical conditions or disabilities, while
   eating or drinking or while seated at a restaurant to eat or drink, while
   engaging in exercise outdoors and maintaining social distancing, while voting


          3
Id.
          4
 Id.




                                               3
Case: 20-50793      Document: 00515602362           Page: 4     Date Filed: 10/14/2020




                                     No. 20-50793


   or assisting in the voting process, and while engaging in religious worship,
   “though a face covering is strongly recommended.” 5
          The Plaintiffs filed suit in July, after this Executive Order issued.
   They allege that Black and Latino communities have been disproportionately
   impacted by COVID-19 because these communities have experienced higher
   infection, hospitalization, and death rates. They assert that Texas’s policies
   and laws, “individually and cumulatively, operate to deny voters the right to
   vote in a safe, free, fair, and accessible election.” Plaintiffs posit that long
   lines, the use of electronic voting devices rather than paper ballots, limited
   curbside voting, and the permissiveness of mask-wearing at polling locations
   present substantial health risks that create fear of voting and therefore
   infringe upon the right to vote. The Plaintiffs asserted causes of action under
   the Fourteenth Amendment’s Due Process and Equal Protection Clauses,
   the First Amendment, the Fifteenth Amendment, and section Two of the
   Voting Rights Act.
          Plaintiffs seek robust judicial involvement in Texas’s elections,
   requesting an injunction ordering that Governor Abbott and Secretary of
   State Hughs take specific, affirmative actions, identified in the prayer for
   relief in their Complaint, which we quote in its entirety:
                   a. Order Defendants to modify in-person voting
          procedures during the early voting period and on Election Day
          to ensure that polling sites are safe and of low risk to the health
          of all registered voters, and specifically order that Defendants:
                       i. Extend the period of early voting to begin on
          October 5, 2020.
                        ii. Require voters, poll-workers, persons assisting
          voters, and any other person at a polling site to wear a mask,


          5
Id.




                                          4
Case: 20-50793     Document: 00515602362          Page: 5    Date Filed: 10/14/2020




                                   No. 20-50793


         including providing masks to persons who do not already have
         one, with exceptions only for individuals who cannot wear
         masks due to a disability;
                     iii. Allow counties to offer extended, temporary,
         and/or mobile early voting locations with flexible hours and
         days.
                       iv. Suspend the requirement that curbside voters
         must qualify as having a disability or, alternatively, order that
         any voter may identify as “disabled” due to the threat that the
         coronavirus poses to his or her health and life, for the purpose
         of being found eligible to vote curbside.
                      v. Open additional polling places and provide
         enough voting booths and poll workers at each polling place to
         ensure that voters are not required to wait more than twenty
         minutes to vote, to minimize coronavirus transmission.
                        vi. Staff all polling places with sufficient number
         of poll workers to keep voter lines to less than 20 minutes,
         including by actively recruiting new poll workers who are not
         at high risk for serious illness due to COVID-19.
                        vii. Prohibit the closure of polling places
         currently scheduled to be available on Election Day. Should a
         polling place need to be closed or moved in order to meet health
         and safety requirements, require that a new polling place be
         made available within the same voting precinct.
                       viii. In counties that use electronic voting
         machines, including counties that participate in the
         Countywide Polling place Program, make available sufficient
         numbers of both paper ballots and electronic voting machines
         so that voters have the option of voting by hand-marking a
         paper ballot or by voting on the electronic voting machine, to
         minimize the risk of coronavirus transmission.
                      ix. Revise voter identification requirements to
         allow voters to show identification without requiring poll
         workers to physically handle identification or documentation,




                                         5
Case: 20-50793      Document: 00515602362          Page: 6    Date Filed: 10/14/2020




                                    No. 20-50793


          apply the natural disaster exception to the pandemic, and allow
          voters to sign affidavits regarding the natural disaster exception
          at the polling place.
                        x. Ensure that poll workers are given protective
          gear, including masks and gloves, in sufficient quantity to allow
          poll workers to change protective gear frequently. Provide poll
          workers with ample opportunity to wash their hands.
                  b. Order Defendants to enable counties that need to
          revise election policies in order to protect voters’ health to do
          so, provided that the proposed revisions do not violate any
          relief ordered by this Court.
                 c. Order Defendants to rescind or modify any voting
          practice or procedure deemed by this Court to unlawfully
          discriminate against Black, Latino, or other underserved voters
          on the basis of a protected characteristic, to eliminate such
          discrimination.
                 d. Order that all such relief be extended until there are
          no existing cases of coronavirus in the state of Texas; or until
          there is a vaccine freely and readily available to all Texans,
          whichever comes sooner.
          In their motion for a preliminary injunction, the Plaintiffs made clear
   that the bases for the request for injunctive relief were only the First
   Amendment and the Due Process Clause of the Fourteenth Amendment.
   They explained that “[a]lthough Plaintiffs’ complaint also alleges violations
   of the Equal Protection Clause, Fifteenth Amendment, and Section 2 of the
   Voting Rights Act based on race or ethnicity, Compl. ¶¶ 202-07, those claims
   do not form the basis of this motion.”
         In their brief before this court, the Plaintiffs have abandoned their
   request that early voting be ordered to begin on October 5, 2020, and have
   narrowed their challenge to Executive Order GA-29 and four sections of the
   Texas Election Code:




                                          6
Case: 20-50793          Document: 00515602362            Page: 7   Date Filed: 10/14/2020




                                          No. 20-50793


      • Executive Order GA-29, requiring masks to be worn in public places
        but exempting voters and poll workers.

      • Texas Election Code section 64.009, permitting voters who are
        “physically unable to enter” polling locations to vote curbside.

      • Texas Election Code section 43.007, permitting certain counties to
        participate in Texas’s Countywide Polling Place Program if those
        counties meet particular criteria, including the use of electronic voting
        machines, which means that those counties do not provide paper
        ballots.

      • Texas Election Code sections 85.062-85.063, concerning the number
        and location of polling places during early voting.

          The district court granted the State’s motion to dismiss, holding that
   the case presented non-justiciable political questions. Governor Abbott and
   Secretary Hughs maintain that the dismissal was appropriate on other
   grounds as well, including sovereign immunity and lack of standing. We
   review all of these issues de novo.
                                               II
          The Supreme Court’s most recent decision addressing whether an
   issue constituted a political question is Rucho v. Common Cause, in which the
   Court held that claims of excessive partisanship in districting are not
   justiciable. 6 In Rucho, legislatures in two states had enacted congressional
   redistricting plans that were “highly partisan, by any measure.” 7 The
   Supreme Court framed the issue before it as “whether there is an


          6
              139 S. Ct. 2484, 2491 (2019).
          7
Id. at 2491.




                                               7
Case: 20-50793           Document: 00515602362              Page: 8       Date Filed: 10/14/2020




                                            No. 20-50793


   ‘appropriate role for the Federal Judiciary’ in remedying the problem of
   partisan gerrymandering—whether such claims are claims of legal right,
   resolvable according to legal principles, or political questions that must find
   their resolution elsewhere.” 8               The Court concluded that partisan
   gerrymandering claims constitute political questions because they “lack
   ‘judicially discoverable and manageable standards for resolving [them].’” 9
   The Court explained that “[f]ederal judges have no license to reallocate
   political power between the two major political parties, with no plausible
   grant of authority in the Constitution, and no legal standards to limit and
   direct their decisions.” 10 The Court emphasized that “‘[j]udicial action
   must be governed by standard, by rule,’ and must be ‘principled, rational,
   and based upon reasoned distinctions’ found in the Constitution or laws.” 11
   The Rucho decision strongly indicates that, by contrast, race discrimination
   and Voting Rights Act claims, like those asserted by the Plaintiffs, do not
   present political questions.
          In Rucho, the Supreme Court recognized that “[i]n two areas—one-
   person, one-vote and racial gerrymandering—our cases have held that there
   is a role for the courts with respect to at least some issues that could arise
   from a State’s drawing of congressional districts.” 12 The Rucho decision
   recognized that “[l]aws that explicitly discriminate on the basis of race, as
   well as those that are race neutral on their face but are unexplainable on



          8
Id. at 2494.
          9
 Id.
          10
Id. at 2507.
          11
 Id. (quoting Vieth v. Jubelirer, 541 U.S. 267, 296-97 (2004) (plurality opinion)).
          12
Id. at 2495-96.




                                                  8
Case: 20-50793          Document: 00515602362              Page: 9    Date Filed: 10/14/2020




                                           No. 20-50793


   grounds other than race, are of course presumptively invalid.” 13 The Court
   recounted that it had applied those principles in “concluding that a challenge
   to an ‘uncouth twenty-eight sided’ municipal boundary line that excluded
   black voters from city elections stated a constitutional claim.” 14 Well-
   established standards exist and have been applied in cases of race
   discrimination but not to partisan gerrymandering, Rucho noted. “[O]ur
   country’s long and persistent history of racial discrimination in voting—as
   well as our Fourteenth Amendment jurisprudence . . . has reserved the
   strictest scrutiny for discrimination on the basis of race.” 15
          Our court has set forth the standards that govern a discriminatory
   effect claim under section 2 of the Voting Rights Act:
          [1] [T]he challenged standard, practice, or procedure must
          impose a discriminatory burden on members of a protected
          class, meaning that members of the protected class have less
          opportunity than other members of the electorate to participate
          in the political process and to elect representatives of their
          choice, [and]
          [2] [T]hat burden must in part be caused by or linked to social
          and historical conditions that have or currently produce
          discrimination against members of the protected class. 16
          We conclude that the Plaintiffs’ racial discrimination and Voting
   Rights Act claims do not present political questions. We do not consider
   whether the Plaintiffs’ remaining claims constitute political questions



          13
Id. at 2496.
          14
 Id.
          15
Id. at 2502.
          16
               Veasey v. Abbott, 830 F.3d 216, 244 (5th Cir. 2016).




                                                  9
Case: 20-50793          Document: 00515602362               Page: 10       Date Filed: 10/14/2020




                                            No. 20-50793


   because all of their claims were properly dismissed on other grounds.
                                                  III
           Governor Abbott and Secretary Hughs assert sovereign immunity
   based on the Eleventh Amendment because a suit against a state official in
   her official capacity is essentially a suit against the State. However, the
   Supreme Court’s decision in Ex parte Young 17 allows injunctive or declaratory
   relief against a state official in her official capacity, provided the official has a
   sufficient       “connection”        with     the    enforcement        of    an    allegedly
   unconstitutional law. 18
           We first consider the claims other than those based on the Voting
   Rights Act and conclude that the Governor does not have authority to
   enforce, or a role to play in enforcing, the Election Code provisions or the
   executive order at issue.            The Governor of Texas has no connection,
   statutory or otherwise, to the enforcement of sections 64.009, 43.007,
   85.062, or 85.063 of the Texas Election Code.
           Governor Abbott promulgated Executive Order GA-29. But the
   statutory authority under Texas Government Code § 418.012 to issue,
   amend or rescind an Executive Order 19 “is not the power to enforce it,” as



           17
               209 U.S. 123, 157 (1908) (“In making an officer of the state a party defendant in
   a suit to enjoin the enforcement of an act alleged to be unconstitutional, it is plain that such
   officer must have some connection with the enforcement of the act, or else it is merely
   making him a party as a representative of the state, and thereby attempting to make the
   state a party.”).
           18
                In re Abbott, 956 F.3d 696, 708 (5th Cir. 2020).
           19
             Tex. Gov. Code § 418.012 (“Under this chapter, the governor may issue
   executive orders, proclamations, and regulations and amend or rescind them. Executive
   orders, proclamations, and regulations have the force and effect of law.”).




                                                  10
Case: 20-50793          Document: 00515602362             Page: 11        Date Filed: 10/14/2020




                                           No. 20-50793


   this court explained in In re Abbott. 20 For example, were a court to conclude
   that the exclusion from the mask requirement in Executive Order GA-29 for
   voters and poll workers was unconstitutional, the Governor would have no
   authority to fine those who refused to wear a mask while in polling places.
   Enforcement actions would be undertaken by local authorities. There is no
   suggestion in any statutes or regulations that Governor Abbott has authority
   to enforce or would play a role in enforcing the executive order at issue. 21
   The Secretary of State of Texas similarly has no connection to the
   enforcement of Executive Order GA-29, or Texas Election Code §§ 85.062-
   85.063.
           The Secretary of State’s connection to Texas Election Code § 43.007,
   however, requires more detailed analysis. Section 43.007 requires counties
   to use electronic voting devices rather than paper ballots in order to be
   eligible to participate in Texas’s Countywide Polling Place Program. 22 The
   Secretary of State is required by Texas Election Code § 31.014 to provide
   standards for certifying electronic devices and may exclude counties whose
   electronic voting devices do not meet certain standards from the Program.
   Section 31.014 references section 43.007 multiple times. One relevant
   subsection provides, in part, that the Secretary
           shall adopt rules that require a device described by this section
           used during the early voting period or under the countywide


           20
956 F.3d at 709.
           21
                See Morris v. Livingston, 739 F.3d 749, 746 (5th Cir. 2014) (“Section 501.063 does
   not specially task Governor Perry with its enforcement, or suggest that he will play any role
   at all in its enforcement.”).
           22
              Tex. Election Code § 43.007(d)(4) (“The secretary of state shall select to
   participate in the program each county that: . . . uses direct recording electronic voting
   machines . . . .”).




                                                 11
Case: 20-50793          Document: 00515602362               Page: 12       Date Filed: 10/14/2020




                                            No. 20-50793


           polling place program under Section 43.007 to update data in
           real time. If a county uses a device that does not comply with
           the rule in two consecutive general elections for state and
           county officers, the secretary of state shall assess a
           noncompliance fee. The noncompliance fee shall be set at an
           amount determined by secretary of state rule. 23
           But the Plaintiffs’ claim regarding section 43.007 is based on its
   prohibition of the use of paper ballots for those counties participating in the
   Countywide Polling Place Program.                   If a court were to conclude that
   electronic voting as the exclusive means of voting was unconstitutional as
   applied to the Plaintiffs, the court could order the Secretary not to enforce
   that requirement. But that still would not require counties who currently are
   participating in the Countywide Polling Place Program to print and use paper
   ballots. The Secretary is not responsible for printing or distributing ballots. 24
   That responsibility falls on local officials. It would remain their choice as to
   whether to incur the expense of printing, distributing and counting paper
   ballots instead of utilizing the electronic devices they already have in place.
           Directing the Secretary not to enforce the electronic-voting-devices-
   only provision in section 43.007 would not afford the Plaintiffs the relief that
   they seek, and therefore, the Secretary of State “is not a proper defendant.” 25
   Although a court can enjoin state officials from enforcing statutes, such an
   injunction must be directed to those who have the authority to enforce those
   statutes. In the present case, that would be county or other local officials. No



           23
                Tex. Election Code § 31.014(c).
           24
              See Tex. Election Code §§ 52.002, 31.043; see also In re Cercone, 323
S.W.3d 293, 294 (Tex. App. 2010) (pet. denied) (recognizing, in a suit regarding an election
   in Dallas County, that the “Elections Administrator for Dallas County . . . is responsible
   for printing and mailing the general election ballots”).
           25
                In re Abbott, 956 F.3d 696, 709 (5th Cir. 2020) (quoting Morris, 739 F.3d at 746).




                                                  12
Case: 20-50793        Document: 00515602362              Page: 13       Date Filed: 10/14/2020




                                          No. 20-50793


   county or local official is a party to the current suit and cannot be enjoined in
   this suit to print and use paper ballots.
           Accordingly, with the exception of the Voting Rights Act claim, the
   Eleventh Amendment bars all the claims against Governor Abbott and
   Secretary Hughs. There is no sovereign immunity with respect to the Voting
   Rights Act claims. Our court has held that the Voting Rights Act, “which
   Congress passed pursuant to its Fifteenth Amendment enforcement power,
   validly abrogated state sovereign immunity.” 26
                                               IV
           Much of the relief sought by the Plaintiffs to remedy the alleged
   Voting Rights Act injuries and the injuries from alleged constitutional
   violations (were they not barred by sovereign immunity) is beyond the power
   of a court to grant. It is one thing for a court to strike down a law that violates
   the Voting Rights Act or the Constitution and to enjoin a state official from
   enforcing it. It is entirely another matter for a court to order an executive
   performing executive functions, or an executive performing essentially
   legislative functions, to promulgate directives mandated by the court. Of
   course, federal courts may draw redistricting maps in certain limited
   circumstances, 27 but that narrow exception does not provide authority for
   courts to order state officials to promulgate legislation, regulations or
   executive orders.        Even in redistricting cases, the “primary locus of
   responsibility” for promulgating legislation “does not shift” to federal



           26
              OCA-Greater Hous. v. Texas, 867 F.3d 604, 614 (5th Cir. 2017); see also Fusilier
   v. Landry, 963 F.3d 447, 455 (5th Cir. 2020).
           27
             See, e.g., League of United Latin Am. Citizens v. Perry, 548 U.S. 399, 415 (2006);
   Wise v. Lipscomb, 437 U.S. 535, 540 (1978).




                                               13
Case: 20-50793         Document: 00515602362             Page: 14      Date Filed: 10/14/2020




                                          No. 20-50793


   courts. 28
           The Texas Legislature has given Governor Abbott the authority to
   issue executive orders in times of emergencies, 29 and those orders have the
   force of a law. 30 But a court cannot compel the Governor to issue orders as a
   means of redressing claims under the Voting Rights Act or the Constitution.
   Neither the Fifteenth Amendment nor any other provision in the
   Constitution permits a court to dictate to legislative bodies or executives
   what laws and regulations they must promulgate.
           As the Sixth Circuit has explained:
                   Federal Courts do have jurisdiction and power to pass
           upon the constitutionality of Acts of Congress, but we are not
           aware of any decision extending this power in Federal Courts
           to order Congress to enact legislation. To do so would
           constitute encroachment upon the functions of a legislative
           body and would violate the time-honored principle of
           separation of powers of the three great departments of our
           Government. This principle is equally applicable to the power
           of a Federal Judge to order a state legislative body to enact
           legislation. The enactment of legislation is not a ministerial
           function subject to control by mandamus, prohibition or the
           injunctive powers of a court. 31


           28
                LULAC, 548 U.S. at 415.
           29
                Tex. Gov. Code § 418.014.
           30
              Tex. Gov. Code § 418.012 (“Under this chapter, the governor may issue
   executive orders, proclamations, and regulations and amend or rescind them. Executive
   orders, proclamations, and regulations have the force and effect of law.”).
           31
              Smith & Lee Assoc., Inc. v. City of Taylor, 102 F.3d 781, 797 (6th Cir. 1996)
   (quoting Joseph Skillken & Co. v. City of Toledo, 528 F.2d 867, 878 (6th Cir.1975), vacated
   and remanded sub. nom. Joseph Skilken & Co. v. City of Toledo, Ohio, 429 U.S. 1068 (1977),
   decision adhered to on remand, 558 F.2d 350 (6th Cir.1977)).




                                               14
Case: 20-50793           Document: 00515602362             Page: 15        Date Filed: 10/14/2020




                                           No. 20-50793


   In City of Taylor, the district court had ordered the City to amend its zoning
   ordinance to adopt the court’s definition of “family.” 32 The Sixth Circuit
   held that “the District Court exceeded its proper scope of authority when it”
   did so, “remind[ing] district courts that Article III powers are finite.” 33
           The Ninth Circuit has held that principles of federalism do not permit
   federal courts to order relief that would require the Governor of a State to
   essentially enact legislation. 34 In M.S. v. Brown, the Oregon legislature had
   passed a statute permitting the issuance of driver’s cards to individuals who
   could not prove they were United States citizens, 35 but the voters of that state
   had exercised their referendum power to reject that legislation, and
   accordingly, the law had never gone into effect. 36 The plaintiff argued that
   the referendum was motivated by racial animus and sought relief ordering the
   Governor of Oregon to issue driver’s cards in accordance with the legislation
   that had been rejected by the voters. 37 The Ninth Circuit affirmed the district
   court’s dismissal of the claims, reasoning “[i]n particular, we have explained
   that ‘[p]rinciples of federalism counsel against’ awarding ‘affirmative
   injunctive and declaratory relief’ that would require state officials to repeal
   an existing law and enact a new law proposed by plaintiffs.” 38



           32
Id.
           33
Id.
           34
                M.S. v. Brown, 902 F.3d 1076, 1089 (9th Cir. 2018).
           35
Id. at 1086.
           36
Id. at 1084.
           37
 Id. at 1081-82.
           38
Id. at 1089 (quoting Jacobson v. Tahoe Reg’l Plan. Agency, 566 F.2d 1353, 366 (9th
   Cir. 1977), aff’d in part, rev’d in part on other grounds sub nom. Lake Country Estates, Inc. v.
   Tahoe Reg’l Plan. Agency, 440 U.S. 391 (1979)).




                                                 15
Case: 20-50793          Document: 00515602362            Page: 16       Date Filed: 10/14/2020




                                          No. 20-50793


          An examination of the relief that the Plaintiffs seek in the case before
   us reveals that in many instances, court-ordered-relief would require the
   Governor or the Secretary of State to issue an executive order or directive or
   to take other sweeping affirmative action. If implemented by the district
   court, many of the directives requested by the Plaintiffs would violate
   principles of federalism.
          In M.S. v. Brown, the Ninth Circuit stated in dicta that “federal courts
   have jurisdiction to order a remedy requiring the enactment of legislation in
   certain narrow circumstances, such as where fundamental rights are at
   stake.” 39 We do not consider today whether there might be such narrow
   circumstances and if so, what they might be.
                                                V
          The Plaintiffs’ Voting Rights Act claim does not present a political
   question and is not barred by sovereign immunity. The remaining question
   is whether relief could be granted by the district court at this time that would
   redress their alleged injury, were the district court to conclude that there has
   been a Voting Rights Act violation.
          As discussed above, the district court would not have authority to
   order the Governor or Secretary of State to promulgate regulations or
   legislation. To the extent that the requests for relief specified in the
   Complaint would not fall within that category of relief, we are mindful of the
   Supreme Court’s repeated admonishment that “lower federal courts should
   ordinarily not alter the election rules on the eve of an election.” 40
          The Plaintiffs seek to overhaul Texas’s voting scheme. Early voting


          39
Id. at 1087.
          40
               Republican Nat’l Comm. v. Democratic Nat’l Comm., 140 S. Ct. 1205, 1207 (2020).




                                                16
Case: 20-50793     Document: 00515602362             Page: 17   Date Filed: 10/14/2020




                                      No. 20-50793


   in Texas commenced October 13, 2020. The changes sought by the Plaintiffs
   by and large would up-end the process. In large measure, it would be a futile
   act to remand the Voting Rights Act claim for plenary consideration with
   regard to the November 2020 election because it would be inappropriate for
   the district court to grant much of the requested relief with the election
   ongoing.
          We see a possible exception, however, with regard to the November
   2020 election. Were the district court to conclude that the exemption from
   wearing a mask in public places contained in Executive Order GA-29 for poll
   workers, voters, and others in polling places violated section 2 of the Voting
   Rights Act, the district court might excise that provision if it concluded that
   this would redress the injuries the Plaintiffs have alleged. It is at least
   conceivable that such a remedy would not materially or substantially affect
   the ongoing election, but that would be a matter for the district court to
   determine.
          We accordingly reverse the district court’s judgment in part and
   remand the Voting Rights Act claim for further proceedings in the district
   court, consistent with this opinion.
                                  *        *         *
          We AFFIRM the judgment of the district court in part.               We
   REVERSE the district court’s judgment with regard to the Voting Rights
   Act claim and REMAND that claim to the district court.




                                           17